DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and response filed on 04/28/2021 are acknowledged and entered.

Claims 1-23 were pending.  In the amendment as filed, applicants have amended claims 1, 12-14 and 16.  No claims have been cancelled and/or added.  Therefore, claims 1-23 are currently pending. 

Election/Restrictions
Applicant’s election without traverse of a species for a type of composition in the reply filed on 04/28/2021 is acknowledged.  The elected species is as follows: “Applicant hereby elects, without traverse, the following species for initial examination on the merits: The iNOS inhibitor, NG-monomethyl-L-arginine (L-NMMA), (as recited in claims 1, 14, 17), which has the structure:
    PNG
    media_image1.png
    167
    302
    media_image1.png
    Greyscale
. The antihypertensive agent, amlodipine, (as recited in claims 1 and 14), which has the structure: 
    PNG
    media_image2.png
    259
    269
    media_image2.png
    Greyscale
 and the “first chemotherapeutic agent,” docetaxel, (as recited in claims 1, 6, 8, 9, and 14), which has the structure: 
    PNG
    media_image3.png
    209
    323
    media_image3.png
    Greyscale
Furthermore, in response to the Examiner’s request, with respect to the following claims, Applicant makes the additional elections of species for initial examination on the merits: A) in dependent claim 4, Applicant elects the species of “an antibody” (or an antigen-binding fragment thereof) for initial examination on the merits; B) in dependent claims 5, 6, and 18 Applicant elects the species of “anti-PD1 antibody” for initial examination on the merits (including, e.g., pembrolizumab); and C) in dependent claim 7, Applicant elects the species of “one or more antineoplastic compounds” for initial examination on the merits”.  From this election, it is interpreted that the elected composition contains four (4) components/compounds/active agents that are (i) ‘NG-monomethyl-L-arginine (L-NMMA)’; (ii) ‘amlodipine’; (iii) ‘docetaxel’; and (iv) ‘pembrolizumab’, i.e. ‘anti-PD1 antibody’.

Claims 6, 13-16, and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2021.

It is relevant to note that applicant’s elected species (i.e. the composition contains four (4) components/compounds/active agents that are (i) ‘NG-monomethyl-L-arginine (L-NMMA)’; (ii) ‘amlodipine’; (iii) ‘docetaxel’; and (iv) ‘pembrolizumab’, i.e. ‘anti-PD1 antibody’) is not found in the art.  As recognized by MPEP § 803.02(III)(C)(2), If the elected species or group of The examiner need not extend the search beyond a proper Markush grouping. In other words, the examiner need not extend the search to any additional species that do not share a single structural similarity and a common use with the elected species (i.e., do not belong to the same recognized physical or chemical class or to the same art-recognized class and/or do not have a common use and/or do not share a substantial structural feature of a chemical compound and a use that flows from the substantial structural feature). The examiner should continue examination of the Markush claim to determine whether it meets all other requirements of patentability (e.g., 35U.S.C. 101 and 112, nonstatutory double patenting, and proper Markush grouping).

Accordingly, claims 1-5, 7-12, 17-19, and 21-23 are under consideration in this Office Action.

Priority
This present application is a continuation (CON) of 15/486,183 that was filed on 04/12/2017.  15/486,183 is a CON of 15/289,871 that was filed on 10/10/2016.  15/289,871 is a 371 of PCT/US2015/025009 that was filed on 04/08/2015.  PCT/US2015/025009 claims priority 

Specification
The disclosure is objected to because of the following informalities: Paragraph [0001] on page 1 contains attorney docket number (i.e. “Atty. Dkt.”); where these informations are irrelevant to the present application for they refers to applicant internal record keeping informations. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1-5, and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-12 of copending Application No. 15/581,746 (reference application; based on claims amendment filed on 10/16/2020 and hereinafter refers to as Chang). Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition use in the method of the instant claims 1, 4, 5, and 7-12 and the composition of claims 1-7 and 10-12 of Chang have similar structural features.



16/581,630
16/581,746
1. A method of treating or ameliorating one or more symptoms of breast cancer in a mammal in need thereof, the method comprising administering to the mammal a composition comprising: 1) a therapeutically-effective amount of NG-monomethyl-L-arginine (L-NMMA); and 2) a therapeutically-effective amount of amlodipine; and 3) a therapeutically-effective amount of a first chemotherapeutic agent; for a time sufficient to treat or ameliorate the one or more symptoms of breast cancer in the mammal.
1. A multi-component drug regimen for treating cancer or ameliorating one or more symptoms thereof, comprising: 1) a first composition comprising: a) an iNOS-inhibitory amount of a first compound selected from the group consisting of NG-monomethyl-L-arginine (L-NMMA), (N-[[3-(aminomethyl)phenyl] methyl]ethanimidamide) (1400W), or (N5-[imino(nitroamino)methyl]-L-ornithine methylester) (L-NAME); b) a therapeutically effective amount of a first calcium channel antagonist selected from the group consisting of amlodipine, nicardipine, nivaldipine, azelnidipine, felodipine, lacidipine, and combinations thereof; and c) a pharmaceutically acceptable buffer, carrier, diluent, excipient, vehicle, or any combination thereof; 2) a second composition comprising: i) a chemotherapeutically-effective amount of at least one anticancer agent; and ii) a pharmaceutically-acceptable buffer, earner, diluent, excipient, vehicle, or any combination thereof; wherein the iNOS-inhibitory amount of the first compound is sufficient to provide a dose of about 80 mg/kg to about 400 mg/kg/day when administered to a patient in need thereof; wherein the therapeutically-effective amount of the first calcium channel antagonist is sufficient to provide a dose of about 10 mg/kg/day to a patient in need thereof; and further wherein the chemotherapeutically-effective amount of the at least one anticancer agent is sufficient to provide a dose of about 20 mg/kg/day to a patient in need thereof.
10. The method of claim 1, wherein the composition further comprises a pharmaceutically-acceptable carrier, buffer, diluent, vehicle, excipient, or any combination thereof.
2. The multicomponent drug regimen of claim 1, wherein the first compound is NG-monomethyl-L-arginine (L-NMMA).

3. The multicomponent drug regimen of claim 1, wherein the first calcium channel antagonist is amlodipine.
7. The method of claim 1, wherein the first chemotherapeutic agent comprises: one or more antineoplastic compounds, one or more cytotoxic compounds, one or more cytostatic compounds, one or 
4. The multicomponent drug regimen of claim 1, wherein the first chemotherapeutic agent comprises: one or more antineoplastic compounds, one or more cytotoxic compounds, one or more cytostatic 
9. The method of claim 1, wherein the first chemotherapeutic agent is docetaxel.
10. The multicomponent drug regimen of claim 1, wherein the at least one anticancer agent is docetaxel, cis-platin, or a platin tetranitrate.
4. The method of claim 1, wherein the composition further comprises: 4) one or more of an immunomodulating agent, a neuroactive agent, an anti-inflammatory agent, an anti-lipidemic agent, a hormone, a receptor agonist, a receptor antagonist, an anti-infective agent, a protein, a peptide, an antibody, an antigen-binding fragment of an antibody, an enzyme, an RNA, a DNA, an siRNA, an mRNA, a ribozyme, a hormone, a cofactor, a steroid, an antisense molecule, a second distinct antihypertensive agent, a second distinct chemotherapeutic agent, or any combination thereof.
6. The multicomponent drug regimen of claim 1, further includes: 3) a third composition
comprising one or more of an immunomodulating agent, a neuroactive agent, an anti-inflammatory agent, an anti-lipidemic agent, a hormone, a receptor agonist, a receptor antagonist, an anti-infective agent, a protein, a peptide, an antibody, an antigen-binding
fragment of an antibody, an enzyme, an RNA, a DNA, an siRNA, an mRNA, a ribozyme, a hormone, a cofactor, a steroid, an antisense molecule, a second distinct antihypertensive agent, a second distinct chemotherapeutic agent, or any combination thereof.
5. The method of claim 4, wherein the antibody is selected from the group consisting of an anti-CDI antibody, an anti-PD1 antibody, an anti-PD-L1 antibody, and any combination thereof. 
7. The multicomponent drug regimen of claim 6, wherein the antibody is selected from the group consisting of an anti-CDI antibody, an anti-PD1 antibody, an anti-PD-L1 antibody, and any combination thereof.
11. The method of claim 1, wherein the composition is formulated for systemic administration to a human.
11. The multicomponent drug regimen of claim 1, wherein the first composition and the second composition are each formulated for systemic administration to a human.
12. The method of claim 1, wherein the composition is administered to the mammal as a single systemic dose, or in a series of consecutive systemic doses administered over a period of several days to several weeks.
12. The multicomponent drug regimen of claim 11, wherein the first and the second compositions are administered to the human in single systemic doses, or as a series of consecutive systemic doses administered over a period of several days to several weeks.
8. The method of claim 1, wherein the first chemotherapeutic agent is selected from the group consisting of cyclophosphamide, 
5. The multicomponent drug regimen of claim 1, wherein the at least one anticancer agent is selected from the group consisting of cyclophosphamide , 


While Chang does not explicitly claim the type of cancer as recited by instant claims 1-3, Chang exemplify using this composition to treat Triple-Negative Breast Cancer (TNBC) in Example 1 on paras. [0264] thru [0265] of page 72.  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is disclosed in the specification of the application claiming the compound. According to the Sun Pharm. court, “[i]t would shock one’s sense of justice if an inventor could receive a patent upon a composition of matter, setting out at length in the specification the useful purposes of such composition, ... and then prevent the public from making any beneficial use of such product by securing patents upon each of the uses to which it may be adapted ….”
Consequently, the examined claims would be obvious over the claims of copending Application No. 16581,746.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.












Claims 17-19 and 21-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15-18 of copending Application No. . Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition use in the method of the instant claims 1, 4, 5, and 7-12 and the composition of claims 1-7 and 10-12 of Chang have similar structural features.

16/581,630
16/581,746
17. A method of treating or ameliorating one or more symptoms of TNBC in a mammal, the method comprising: at least a step of administering to the mammal: 1) a first composition that comprises: therapeutically-effective amounts of: a) NG-monomethyl-L-arginine [L-NMMA]; and b) amlodipine; and 2) a second composition that comprises a first chemotherapeutic agent selected from the group consisting of cyclophosphamide, doxorubicin, 5-fluorouracil, docetaxel, paclitaxel, trastuzumab, methotrexate, epirubicin, cis-platin, carboplatin, vinorelbine, capecitabine, gemcitabine, mitoxantrone, isabepilone, eribulin, lapatinib, carmustine, a nitrogen mustard, a sulfur mustard, a platin tetranitrate, vinblastine, etoposide, camptothecin, and any combination thereof; for a time sufficient to treat or ameliorate the one or more symptoms of TNBC in the mammal.
15. A therapeutic kit for treating mammalian cancer, comprising: (1) the multicomponent-drug regimen of claim 1; and (2) instructions for providing each of the compounds in the regimen to a mammal in need thereof in amounts and for a time sufficient to treat the cancer.

16. The multi-component drug regimen of claim 1, wherein the iNOS inhibitor is L-NMMA, the first calcium channel antagonist is amlodipine, and the at least one anticancer agent is docetaxel.
21. The method of claim 17, wherein the therapeutically-effective amount of L-NMMA administered to the mammal is about 80 mg/kg to about 400 mg/kg/day.
1. A multi-component drug regimen for treating cancer or ameliorating one or more symptoms thereof, comprising: 1) a first composition comprising: a) an iNOS-inhibitory amount of a first compound selected from the group consisting of NG-monomethyl-L-arginine (L-NMMA), (N-[[3-(aminomethyl)phenyl] methyl]ethanimidamide) (1400W), or (N5-[imino(nitroamino)methyl]-L-ornithine methylester) (L-NAME); b) a 
22. The method of claim 17, wherein the therapeutically-effective amount of the first chemotherapeutic agent is about 20 mg/kg/day.

23. The method of claim 17, wherein the therapeutically-effective amount of amlodipine is about 10 mg/kg/day.

18. The method of claim 17, further comprising: systemically administering to the mammal a third composition that comprises: a therapeutically-effective amount of pembrolizumab.
17. The multi-component drug regimen of claim 16, further comprising an anti-CDI antibody, an anti-PD1 antibody, an anti-PD-L1 antibody, or any combination thereof.

18. The multi-component drug regimen of claim 17, wherein the anti-PD-L1 antibody is pembrolizumab.


While Chang does not explicitly claim the type of cancer as recited by instant claim 17, Chang exemplify using this composition to treat Triple-Negative Breast Cancer (TNBC) in Example 1 on paras. [0264] thru [0265] of page 72.  As recognized by the court in Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1387 (CAFC 2010), it is permissible to use a compound claim to reject a method of use claim where that method of use is 
While Chang does not explicitly claim dosage as recited by instant claim 19, dosage is result-effective parameter that will affect the pharmacological and pharmacokinetic properties of the drug, and therefore, is well within the optimization of the ordinary practitioner.  Specifically, the determination of an optimal dose is well within the capability of those skilled in the art.  For any compound, the therapeutically effective dose can be estimated initially either in cell culture assays or in animal models, usually rats, rabbits, dogs, or pigs.  The animal model also can be used to determine the appropriate concentration range and route of administration.  Such information can then be used to determine useful doses and routes for administration in humans.  Therapeutic efficacy and toxicity, e.g., ED50 (the dose therapeutically effective in 50% of the population) and LD50 (the dose lethal to 50% of the population), can be determined by standard pharmaceutical procedures in cell cultures or experimental animals.  The dose ratio of toxic to therapeutic effects is the therapeutic index, and it can be expressed as the ratio, LD50 to ED50.  Pharmaceutical compositions which exhibit large therapeutic indices are preferred.  These data obtained from cell culture assays and animal studies is used in formulating a range of dosage for human use.
The dosage contained in such compositions is preferably within a range of circulating concentrations that include the ED50 with little or no toxicity.  The dosage varies within this range depending upon the dosage form employed, sensitivity of the patient, and the route of 
In view of the above, dosages and regimens are clearly a result-effective parameter that a person of ordinary skill in the art would routinely optimize.  Specifically, it would have been customary for an artisan of ordinary skill to determine the optimal amount of this and other ingredients to add in order to best achieve a desired results.  Accordingly, in the absence of unexpected results, optimization of these parameters is a routine practice, and consequently, would be prima facie obvious, absent factual evidence demonstrating an unexpected benefit of the claimed amount(s) and/or regimen, see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955); and also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Accordingly, the examined claims would be obvious over the claims of copending Application No. 16581,746.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 5, 2021